COURT OF APPEALS OF VIRGINIA


Present: Judges Bumgardner, Kelsey and Senior Judge Hodges


AMERICAN AIRLINES, INC. AND
INSURANCE COMPANY OF THE
STATE OF PENNSYLVANIA
                                                                MEMORANDUM OPINION*
v.     Record No. 0502-04-2                                         PER CURIAM
                                                                    JULY 13, 2004
TERESA A. VANDENDOLDER


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (S. Vernon Priddy III; Cecil H. Creasey, Jr.; Sands Anderson Marks
                 & Miller, on brief), for appellants.

                 (William S. Sands, Jr.; Duncan and Hopkins, P.C., on brief), for
                 appellee.


       American Airlines, Inc. and its insurer (hereinafter referred to as “employer”) appeal a

decision of the Workers’ Compensation Commission denying employer’s application based upon

its finding that employer failed to prove that Teresa A. Vandendolder was able to fully perform

the duties of her pre-injury employment as of January 7, 2003. We have reviewed the record and

the commission’s opinion and find no reversible error. Accordingly, we affirm for the reasons

stated by the commission in its final opinion. See Vandendolder v. American Airlines, Inc.,

VWC File No. 188-61-29 (Feb. 2, 2004). We dispense with oral argument and summarily affirm

because the facts and legal contentions are adequately presented in the materials before the Court

and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.



       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.